          Case 2:21-bk-12663-ER                     Doc 34 Filed 05/04/21 Entered 05/04/21 13:06:35                                    Desc
                                                     Main Document    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 RICHARD T. BAUM
 SBN 80889                                                                                              FILED & ENTERED
 11500 West Olympic Boulevard
 Suite 400
 Los Angeles, California 90064                                                                                  MAY 04 2021
 310.277.2040 | fax: 310.286.9525
 rickbaum@hotmail.com
                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY gonzalez DEPUTY CLERK




                                                                                                CHANGES MADE BY COURT
      Individual appearing without attorney
      Attorney for:Debtors

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                        LEAD CASE NO.: 2:21-bk-12663 ER
 HOPLITE, INC.                                                                 CHAPTER: 11
                                                               Debtor(s)
 ---------------------------------------------------------------------------   JOINTLY ADMINISTERED WITH:
 In re:                                                                        CASE NO.: 2:21-bk-12546 ER

 HOPLITE ENTERTAINMENT, INC.                                                   CASE NO.:
                                                                               CASE NO.:

                                       Debtor(s)                               CASE NO.:
 _____________________________________________                                 CASE NO.:
                                                                                 See attached for additional Case Numbers

     Affects All Debtors

     Affects

     Affects                                                                        ORDER   GRANTING     DENYING
                                                                                      MOTION TO APPROVE JOINT
     Affects                                                                          ADMINISTRATION OF CASES
     Affects                                                                                  [LBR 1015-1, 9013-1(q)]
     Affects

     See attached for additional Debtors

                                                               Debtor(s)                           [No Hearing Required]

On (date) April 30, 2021, a motion was filed requesting approval of joint administration of cases identified in the caption
above, with the lead case being In re Hoplite, Inc. , case number 2:21-bk-12663 ER_______________________.

Having reviewed the motion, IT IS ORDERED THAT:

1. The motion is:           Granted           Denied
               This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                            Page 1              F 1015-1.1.ORDER.JOINT.ADMINISTRATION
        Case 2:21-bk-12663-ER                  Doc 34 Filed 05/04/21 Entered 05/04/21 13:06:35                                      Desc
                                                Main Document    Page 2 of 2

2. Promptly upon entry of an order granting a motion to approve joint administration:

    a) Using the mandatory court form, the movant must file a Notice of Joint Administration of Cases and Requirements
       for Filing Documents (Notice).

    b) To facilitate service of the Notice by NEF to registered CM/ECF users, the Notice must be filed in each case being
       jointly administered.

    c) The Notice must be served via United States mail on all creditors and interest holders in each case being jointly
       administered.

    d) To facilitate notice of documents sent by the court via the Bankruptcy Noticing Center, the movant must file in the
       lead case an amended master mailing list that contains the name and mailing address of all creditors and interest
       holders from each case being jointly administered.

3. Other:


                                                                         ###




                Date: May 4, 2021




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court, Central District of California.

December 2014                                                      Page 2                 F 1015-1.1.ORDER.JOINT.ADMINISTRATION
